DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 4/6/2022, with respect to claims 1-21 have been fully considered but are moot in view new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8-10, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverstein (PGPUB Document No. US 2006/0228003).
Regarding claim 17, Silverstein teaches a reflective object locator device comprising (abstract, claims): 
An imaging sensor (digital imaging devices include CCD and CMOS imaging devices (Silverstien: 0010)); 
A non-transitory memory (memory 130 (Silverstein: 0010, 0013)); 
And one or more hardware processors coupled to the non-transitory memory and the imaging sensor and configured to read instructions from the non-transitory memory to cause the system to perform operations (the processor required for operating the computer, PDA, etc. disclosed in 0015 of Silverstein), comprises: 
Receiving a first image of a physical environment that includes a reflective object (optical elements in the target area that reflects light from the illuminated images taken by the image capture unit 110 (Silverstein: 0013)), wherein the first image was captured by the imaging sensor at a first position and a first orientation (initial position and orientation of the sensor when capturing the initial composition of objects in the captured target area (Silverstein: 0012)) when a first quantity of light from a light generator illuminates the physical environment during the capture of the first image by the imaging sensor (illumination unit 120 projects an enlarged beam (Silverstein: 0011));
Receiving a second image of the physical environment that includes the reflective object that was captured by the imaging sensor at the first position and the first orientation when a second quantity of light from the light generator that is less than the first quantity of light illuminates the physical environment during the capture of the second image by the imaging sensor (capturing a non-illuminated image of the same target area, wherein said image is captured closely in time with the illuminated image to minimize differences in composition between the illuminated and non-illuminated images (Silverstein: 0012). Therefore, subsequent images of the target area are effectively taken from the same firs position and orientation)
And comparing the second image to the first image to generate a compared image, wherein the compared image illustrates a difference in illuminance of the reflective object that distinguishes the reflective object from other objects in the physical environment (“comparison unit 150 to compare illuminated and non-illuminated images of the target area and identify differences between the images” (Silverstein: 0013)).

	However, Silverstien does not expressly teach wherein at least some light of the second quantity of light is reflected back to the imaging sensor during the capture of the second image.
As to the non-illuminated image, Silverstein provides a move theater, city street with pedestrians and automobiles moving quickly (Silverstein: 0012). Unless, the theater or city street is pitch dark with absolutely no light, the Examiner believes at least some light is reflected back even when the scene is not illuminated with the illumination unit 120 of Silverstien in capturing the non-illumination image. However, Silverstein is not explicit whether at least some light is reflected in non-illuminated scenes.
At the time of the invention, there had been a recognized problem or need in the art to capture scenes with low light. There were a finite number of identified and predictable potential solutions to the recognized need or problem were, 1) the non-illuminated image taken in a place with no light (optical elements not reflecting back light) 2) the non-illuminated image taken in a place with at least some light (optical elements reflecting back some light).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all solutions provide the ability for determining the Fresnel reflection difference in detecting optical elements. 
Therefore, the claimed subject matter would have been obvious to a person living ordinary skill in the art at the tie the invention was made. 

	
Regarding claim 20, Silverstein teaches the reflective object locator device of claim 17, further comprising: a display device coupled to the one or more hardware processors (display 160 coupled to apparatus 100 that comprise of a control unit 140 (Silverstein: FIG.1)), wherein the operations further comprise: displaying the compared image on the display device (the comparison unit 150 sending information to the display as shown in FIG.1 (Silverstein: 0013)).

Claim(s) 1 is/are a corresponding method claim(s) of claim(s) 17. The limitations of claim(s) 1 are substantially similar to the limitations of claim(s) 17.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 1.

Regarding claim 8, Silverstien teaches the method of claim 1, further comprising: displaying the compared image on a display device (the comparison unit 150 sending information to the display as shown in FIG.1 (Silverstein: 0013)).

Regarding claim 9, Silverstein teaches the method of claim 1, wherein the second quantity of light from the light generator is zero (non-illuminated image (Silverstein: 0012)).  

Regarding claim 10, Silverstein teaches the method of claim 9, wherein the comparing the second image to the first image to generate a compared image in response to receiving an input that differences between the first image and the second image are visually negligible (Silverstein teaches an the illuminated light may also be invisible to the human eye (Silverstein: 0011)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein as applied to claim 1 above, and further in view of Dalbe et al. (PGPUB Document No. US 2018/0247735).
Regarding claim 2, Bennett does not expressly teach but Dalbe teaches the method of claim 1, wherein the reflective object is a reflective cable that includes a conductive wire surrounded by an electrically insulating sheath that provides an exterior surface (cable comprising a protective sheath (Dalbe: 0005)), wherein the reflective cable includes reflective material that is on or visible through the exterior surface and that is configured to reflect a spectrum of light provided by a light source back to the light source (reflective protective sheath (Dalbe: 0005)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify such that the distance and position of an object to be identified is a reflective cable as taught by Dalbe, because this enables an added variety of objects to be detected by the distance/location measurement teachings of Bennett. Further, applying the distance/location measurement teachings of Bennett would equally be effective at determining the distance/location of a reflective cable as presently claimed.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein as applied to claim 1 above.
Regarding claim 3, Silverstein teaches taking images either indoors (movie theater) or outdoors (city street). However, Silverstein is silent as to whether the first image is captured when the physical environment has a first ambient illuminance and the second image is captured with the physical environment has a second ambient illuminance. I.e. Silverstein is silent as to whether there is a change in illuminance while taking the first and second images.
However, the Examiner takes Official notice that there being a change in illuminance is merely a natural occurrence that commonly is observed in many environments such as the movie theater (change in scene) and city street (vehicles with headlights quickly passing by, sun being briefly blocked etc.) disclosed by Silverstein. Similarly, the applicant appears to merely make observational statements as to the varying illuminance levels based on the time of day or type of environment (applicant’s published disclosure: 0050-0051). 
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to take the first and second images according to Silverstein during which the illuminance changes, because such change in illuminance are natural occurrences. Further, the combined teachings yields predictable results.

 As to claims 4-7, the applied reference fails to disclose the specific illuminance ranges as disclosed. However, it would have been obvious to one of ordinary skill in the art at the time of the invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Further note, as stated above, the change in illuminance is merely a natural occurrence that commonly is observed in many environments such as the movie theater (change in scene) and city street (vehicles with headlights quickly passing by, sun being briefly blocked etc.) disclosed by Silverstein.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein as applied to claim 17 above, and further in view of Bennett.
Regarding claim 18, Silverstein teaches locating objects in a scene by projecting light. However, Silverstein does not expressly teach but Bennet teaches calculating one or more distances from the reflective object locator device to the reflective object (imaging-obtaining device for determining the distance of an object (Bennett: 0037)); and determining one or more positions of the reflective object based on the one or more distances and a position of the reflective object locator device (imaging-obtaining device for determining the distance of an object (Bennett: 0037). Note, the determination process is possible by light or sound wave sensed by the device, wherein the position and location are inherent properties of the device when sensing the light or sound wave)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Silverstein such that the distances of the located objects can be determined as taught by Bennett, because this provides additional information that is useful to the user.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein as applied to claim 17 above, and further in view of Hertenstein.
Regarding claim 19, Silverstein does not expressly teach but Hertenstein teaches the reflective object locator device of claim 18, wherein the operations further comprise: inputting the one or more positions of the reflective cable into a geophysical survey model (Hertenstien teaches the concept of the user manually entering location information for survey map data (Hertenstein: 0023)). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Silverstein such as to enable the user to manually enter location data of the detected cable (taught by Hertenstein), because the creating and use of survey data enables a wider number of users to benefit from the determined location data. Further, enabling the user to manually enter information allows an added level of user customization when creating the survey data.

Allowable Subject Matter
Claims 11-16 and 21 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616